         Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 JENNIFER BRADEN,

                 Plaintiff,
                                                      JURY TRIAL DEMANDED
          v.

 OPTUM RX, INC.,                                  Civ. No.: ___________________
     Registered Agent:
     The Corporation Company, Inc.
     112 SW 7th Street, Suite 3C
     Topeka, KS 66603

 -and-


 OPTUM SERVICES, INC.,
     Registered Agent:
     The Corporation Company, Inc.
     112 SW 7th Street, Suite 3C
     Topeka, KS 66603

 -and-

 AND UNITED HEALTHCARE
 SERVICES, INC.
      Registered Agent:
      The Corporation Company, Inc.
      112 SW 7th Street, Suite 3C
      Topeka, KS 66603


                 Defendants.


                                          COMPLAINT

         Plaintiff Jennifer Braden (“Plaintiff” or “Braden”) by and through her attorneys, for her

cause of action against Defendants Optum RX, Optum Services, Inc., and United Healthcare

Services, Inc. (collectively “Defendants” or “UHG”) as follows:
       Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 2 of 21




                                         INTRODUCTION

       1.      This is an action under the Family Medical Leave Act (“FMLA”) and the

Americans with Disabilities Act (“ADA”) challenging the wrongful employment practices and

retaliation directed at Plaintiff Jennifer Braden.

       2.      Plaintiff’s claims arise out discrimination, disparate treatment, and retaliation

Plaintiff suffered as a result of her disability. In violation of the ADA, Plaintiff was given

attendance violations (“occurrences”) for days she was actually working, Defendants failed to

sufficiently back date a requested accommodation so that several occurrences continued to count

as attendance violations, and Defendants required Plaintiff to use paid time off (“PTO”) with her

FMLA leave when Defendants’ policy, and its application for other employees, makes such use

optional.

       3.      Plaintiff’s claims also arise out of Defendants’ failure to properly calculate the

amount of leave she was entitled to under the FMLA. Throughout her employment, Defendants

incorrectly calculated Plaintiff’s FMLA leave by basing her accrual off of a forty-hour workweek,

when the FMLA required Defendants to base her accrual rate off of her weekly average of hours

scheduled over the twelve months prior to the beginning of the leave period, which in Plaintiff’s

case was approximately fifty-five hours. See 29 C.F.R. § 825.205(b)-(c) (calculation of weekly

leave determined on a workweek basis and where employee averages fifty-five hours each week

over the twelve months prior to the beginning of the leave period, employee is entitled to twelve

weeks of leave consisting of fifty-five hours each week). Defendants also required Plaintiff to use

her FMLA leave hours if she missed such overtime hours. Defendants’ failure to credit her for

overtime hours worked while at the same time penalizing her for overtime hours missed caused




                                                     2
       Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 3 of 21




Plaintiff to prematurely exhaust her twelve workweek allotment of FMLA leave and to

inappropriately accrue attendance violations.

       4.      Plaintiff’s claims also arise out of discrimination, harassment, and retaliation

suffered as a result of her disability and associated leave.

       5.      Defendants’ failures to remedy the issues with her false attendance violations, the

forced use of PTO, and the FMLA overtime allocation issue resulted in Plaintiff’s premature

exhaustion of FMLA leave and unnecessary use of PTO, causing her to accrue attendance

violations that otherwise would have been excused, ultimately leading to her termination.

       6.      Plaintiff complained about the discrimination, harassment, and disparate treatment

she experienced, including the forced use of PTO, the false attendance violations, and the FMLA

overtime accrual issues and Defendants retaliated against her by subjecting her to further

harassment and ultimately terminating her employment in violation of the FMLA and ADA.

                                             PARTIES

       7.      Plaintiff is a United States citizen, presently residing in Overland Park, Kansas.

       8.      During all times relevant to this Demand, Plaintiff was an “employee” within the

meaning of the Americans with Disabilities Act (“ADA”), 42 U.S.C. 12111(4), and Plaintiff was

an “eligible employee” within the meaning of the Family and Medical Leave Act (“FMLA”), 29

U.S.C. § 2611(4).

       9.      Defendants are companies authorized, conduct business, have registered agents,

and may be properly served in the State of Kansas. Defendant United Healthcare Services, Inc.’s

headquarters is located at Minnetonka, Minnesota. Defendant Optum RX, Inc.’s headquarters is

located in Irvine, California. Defendant Optum Services, Inc.’s headquarters is located in Eden

Prairie, Minnesota.




                                                  3
       Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 4 of 21




       10.     At all times relevant to this action, UHG was authorized to conduct business in the

State of Kansas and was doing business in the State of Kansas.

       11.     At all times relevant to this action, UHG was an “employer” within the meaning of

the ADA, 42 U.S.C. 12111(5) and the Family and Medical Leave Act (“FMLA”), 29

U.S.C. § 2611(4).

       12.     Defendants’ employees, supervisors, and agents, at all times herein relevant, acted

on Defendants’ behalf, as Defendants’ agent, with actual or apparent authority, and/or Defendants

approved, condoned, or ratified their conduct.

                                 JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction over this controversy under 28 U.S.C. §

1331, because it involves claims that arise under federal statutes, the ADA, 42 U.S.C. 12101 et seq

and the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.

       14.     This Court has personal jurisdiction over Defendants because Defendants maintain

minimum contacts within the state of Kansas by operating a business in Overland Park, Kansas, in

Johnson County, which lies within the United States District of Kansas.

       15.     Under 28 U.S.C. 1391(b), venue is proper in this Court because Defendants own

and/or manage a facility in Johnson County, Kansas, which lies within the District of Kansas.

Further, venue is proper in this Court because a substantial part of the events giving rise to

Plaintiff’s claims occurred within this judicial district, Plaintiff was employed by Defendants

within this judicial district, and Defendants’ violations occurred within this judicial district.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       16.     On or about March 11, 2019, Plaintiff timely dual filed a Charge of Discrimination

with the Kansas Human Rights Commission (“KHRC”) and Equal Employment Opportunity




                                                   4
         Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 5 of 21




Commission (“EEOC”) against Defendants on the basis of disability discrimination and retaliation.

See Charge of Discrimination, Ex. A.

         17.   On or about June 28, 2019, Plaintiff timely dual filed an amended Charge of

Discrimination against Defendants with the KHRC and EEOC. See Amended Charge of

Discrimination, Ex. B.

         18.   On or about January 21, 2021, the EEOC issued to Plaintiff her Notice of Right to

Sue. Plaintiff received the Notice of Right to Sue on or about January 21, 2021. Plaintiff’s

Complaint was filed within 90 days of Plaintiff’s receipt of the EEOC’s Notice of Right to Sue,

which entitles Plaintiff to commence an action regarding her claims. See Notice of Right to Sue,

Ex. C.

         19.   The aforementioned Charges of Discrimination provided the EEOC and KHRC

sufficient opportunity to investigate the full scope of the controversy between the parties.

Accordingly, the scope of this Demand may be, and is, as broad as the scope of an EEOC/KHRC

investigation that could have been reasonably expected to grow out of the Charge of

Discrimination.

         20.   Accordingly, Plaintiff has satisfied all private, administrative, and judicial

prerequisites to the commencement of this action.

                  GENERAL ALLEGATIONS COMMON TO ALL COUNTS

         21.   The preceding paragraphs are fully incorporated as though fully set forth herein.

         22.   Plaintiff began her employment with UHG on or about July 30, 2012, as a Customer

Service Representative (“CSR”).

         23.   Plaintiff was promoted to a Front Pharmacy Clerk in mid-2013 and then became a

Pharmacy Technician in mid-2015.




                                                5
         Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 6 of 21




         24.   Throughout her tenure as a Pharmacy Technician, Defendants regularly required

Pharmacy Technicians to work overtime. As a result of this required overtime, which varied

throughout the year, Plaintiff regularly worked approximately fifty-five hours per week.

         25.   In computing the leave of Plaintiff, Defendants failed to take into consideration the

weekly average number of hours worked by Plaintiff in the twelve months prior to the beginning

of her FMLA leave period and instead calculated her FMLA workweek to consist of only forty

hours.

         26.   Defendants’ attendance policy provides for a corrective action process for

attendance violations.

         27.   Defendants’ attendance policy provides that termination of employment “is

considered” if the employee has seven or more unplanned absences within a twelve-month period.

         28.   During the relevant period of this lawsuit, Plaintiff’s supervisors were Ronald

Wages and Gretchen Whiteback. Lindsey Taylor replaced Ms. Whiteback in approximately

August of 2018.

         29.   Plaintiff has suffered from teratoma tumors since 1995. Plaintiff has had several

surgeries to remove the tumors and, as a consequence of the tumors and prior surgeries, regularly

experiences debilitating migraines.

         30.   Since 2015 UHG has annually approved intermittent leave pursuant to the Family

Medical Leave Act (“FMLA”) for Plaintiff. Each year, Plaintiff’s FMLA request was approved

for 10 episodes per month with each episode lasting up to 1 day and for one absence for treatment

per six months, with each treatment lasting up to two hours.

         31.   In addition to FMLA leave, UHG provided Plaintiff an additional ADA leave

accommodation between 2015 and 2017 to cover a gap when she had exhausted her FMLA leave.




                                                 6
       Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 7 of 21




Between the FMLA leave and ADA leave, Plaintiff was able to successfully perform the essential

requirements of her position.

       32.      Plaintiff worked without incident until March of 2018 when her disability forced

her to miss all or part of her shifts on March 12, 13, 16, and 18, of 2018, which would typically be

FMLA covered absences. Unbeknownst to her and as a result of UHG’s improper calculation of

FMLA leave, Plaintiff had already exhausted her intermittent FMLA hours and therefore she

received attendance points for these partially or entirely missed shifts.

       33.     UHG’s policy and practice was to allow other employees to choose whether or not

to use PTO for FMLA absences. However, Plaintiff did not have the option of using her PTO for

these FMLA absences, because UHG required that she exhaust her PTO before utilizing unpaid

FMLA leave. Because of this, she had little or no PTO left when she exhausted her FMLA leave.

       34.     On or about April 3, 2018, Plaintiff finally received notice informing her that that

her FMLA leave had been exhausted as of March 8, 2018. This meant that the absences or partial

absences listed in Paragraph thirty-two were regarded as unexcused and resulted in occurrences.

Although two of the points were eventually removed, Plaintiff ultimately received two points for

the period from March 12-18. Additionally, Plaintiff was incorrectly assessed half a point for

leaving work early on March 5, 2018, even though she had worked her entire shift that day.

       35.     From that point on, Plaintiff began to feel that UHG was making efforts to terminate

her employment as she quickly and repeatedly received numerous occurrences for otherwise

FMLA/ADA-related absences.

       36.     Upon learning that her FMLA leave was exhausted on April 3, 2018, Plaintiff was

forced to request an accommodation of up to four days off per month for her disability. This request

was approved as of April 24, 2018, but for some reason this leave was only backdated to March




                                                  7
       Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 8 of 21




20, 2018, ensuring that several of her March occurrences remained unapproved/unexcused

absences.

       37.     In approximately June of 2018, Plaintiff discovered that UHG had been incorrectly

accruing her FMLA by basing her accrual off of a forty-hour workweek, when the FMLA required

UHG to base her accrual rate off of her normal workweek of nearly fifty-five hours.

       38.     When Plaintiff complained to UHG about her FMLA leave accrual rate, UHG

responded with incorrect and conflicting information. Plaintiff was incorrectly informed by UHG’s

FMLA administrator that the overtime that she worked was “voluntary” and therefore such time

would not affect her FMLA accrual rate. However, UHG also required Plaintiff to use her FMLA

leave hours if she missed such “voluntary” overtime hours.

       39.     In complete disregard of the law, UHG unlawfully failed to consider the hours that

Plaintiff was working each week when calculating the accrual of FMLA leave. Not only did UHG

unlawfully credit Plaintiff with working forty hours during weeks in which she actually worked

fifty-five hours, but UHG also forced her to use her FMLA leave when missing hours in excess of

forty hours. This incorrect calculation of her FMLA leave caused Plaintiff to use up her FMLA

leave too quickly and, as a result of not being able to have her absences “excused,” to thereby

begin accumulating “points” for each shift she missed.

       40.     Plaintiff received occurrences that she would not have received had her FMLA

leave been properly calculated. Defendants then terminated Plaintiff claiming that her termination

was the result of her incurring too many occurrences, a result that could have been avoided had

Defendants properly calculated Plaintiff’s FMLA leave.




                                                8
       Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 9 of 21




       41.     On or about May 2, 2018, Plaintiff was called to her initial Corrective Action

Meeting, brought about by her accumulation of eight and a half absence-based points. However,

it was later determined that at least three of these points were erroneously attributed to her.

       42.     Plaintiff later received an “elevated” rating, still incorrectly attributing at least three

points to her and placing her in a sort of probationary status she would be unable to escape.

       43.     In June of 2018, Plaintiff learned that UHG did not require other employees to

exhaust PTO before taking unpaid FMLA leave. Upon learning this, she quickly sent an email to

her supervisor, Ron Wages, asking him to clarify the situation, to which he initially responded

asking where that information was obtained. Plaintiff sent him an email, specifying her source,

however Mr. Wages refused to comment on this new information.

       44.     On or about June 28, 2018, Plaintiff began the process of requesting new

accommodations, up to 10 shifts per month of excused leave, which was later granted.

       45.     On or about July 2, 2018, Plaintiff sent an email to Manager Gretchen Whiteback,

again asking for clarification about the information given to her by Mr. Wages regarding PTO, and

complained about an ongoing personnel dispute related to Plaintiff’s disability and use of FMLA

and ADA leave.

       46.     Plaintiff had complained to Mr. Wages on several occasions throughout her

employment about discriminatory treatment from two of her coworkers. She suffered repeated

questioning by a co-worker, Ms. Paulson, about the circumstances of her FMLA use, including

interrogation by Ms. Paulson about whether her use of FMLA was justified. Further, another

employee informed Plaintiff that she had sent Mr. Wages emails from Ms. Paulson in which she

complained about Plaintiff’s use of her FMLA benefits.




                                                   9
        Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 10 of 21




        47.    In response to her July 2, 2018 email, Ms. Whiteback indicated that she did not

have information regarding Mr. Wages’ comments to Plaintiff regarding the use of PTO because

he had erased the relevant emails. Plaintiff also sent an email to Mr. Wages that same day, again

asking him for clarification about PTO, to which she again received no response.

        48.    On or about August 9, 2018, Ms. Braden was given her final Corrective Action

Form.

        49.    On or about September 18, 2018, Plaintiff was hospitalized due to the stress and

anxiety caused by her attempts to use these accommodations and FMLA leave. Due to the opaque

manner by which UHG handled these benefits or entitlements, she was consistently unable to know

if her absences were excused and/or paid. This stress, combined with other issues mentioned

previously, caused Plaintiff to miss work and required her to apply for short-term disability for

that time.

        50.    Plaintiff was again hospitalized for the stress and anxiety between October 19-30,

2018. She applied for short-term disability for this leave, submitting paperwork on November 12,

2018. However, on November 16, 2018, Mr. Wages told Plaintiff that her paperwork was never

received, to which Plaintiff responded by showing him the fax confirmation as well as the receipt

confirmation for the email she received.

        51.    On or about December 21, 2018, Plaintiff was again told that her paperwork was

not received, this time via voicemail.

        52.    On January 29, 2019, Defendants terminated Plaintiff, claiming that she exceeded

seven unplanned absences within a twelve-month period. In the termination meeting, Defendants

asked Plaintiff if certain absences were related to her FMLA condition. After responding that she




                                               10
       Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 11 of 21




was uncertain and would need to check, she was informed that the information in the system does

not show her absences as FMLA related and Mr. Wages asked her for her badge.

       53.     Following Plaintiff’s termination, UHG challenged Plaintiff’s unemployment

claim and relied on inaccurate information, including points for days Plaintiff could prove she was

at work and points Plaintiff had been told would be removed due to UHG’s policy regarding

consecutive day absences.

       54.     Plaintiff is aware of several individuals who were terminated for non-FMLA/ADA

attendance issues who were permitted to claim unemployment without any resistance from UHG.

                                           COUNT I
                       Violation under 42 U.S.C. 12101 et seq. - Disability
       55.     The above paragraphs are incorporated as though fully set forth herein.

       56.     At all relevant times herein, Plaintiff was qualified for her position of employment

with Defendants and performed the duties and responsibilities of her job satisfactorily.

       57.     Plaintiff suffers from teratoma tumors and, as a result, regularly experiences

debilitating migraines. Plaintiff’s medical conditions substantially limit one or more major life

activities, and/or she is regarded as having such a disability.

       58.      With reasonable accommodations, Plaintiff’s medical conditions did not interfere

with her ability to perform up to the standards of Defendants.

       59.     Plaintiff’s impairments are disabilities and/or Defendants regarded Plaintiff’s

condition as a disability under the ADA, 42 U.S.C. 12101 et seq.

       60.     By virtue of her disability and/or perceived disability, Plaintiff is a member of a

class of persons protected by the ADA, 42 U.S.C. §12101 et seq.




                                                  11
      Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 12 of 21




       61.     Defendants discriminated against Plaintiff in the terms and conditions of her

employment on the basis of her disability, in violation of the ADA, 42 U.S.C. §12101 et seq. as

amended.

       62.     Defendants subjected Plaintiff to disparate treatment because of her disability by

giving her occurrences for days she was actually at work, failing to sufficiently back date her

accommodation to reduce the number of disability-related occurrences, and requiring that she use

PTO with her FMLA leave when Defendants’ policy makes such use optional.

       63.     Defendants further subjected Plaintiff to disparate treatment because of her

disability by subjecting Plaintiff to unwelcome harassment, refusing to investigate and respond to

Plaintiff’s repeated complaints about harassment, and terminating Plaintiff’s employment with

Defendants.

       64.     Defendants knew or should have known of the harassment and disparate treatment

and failed to take appropriate action to prevent such discrimination.

       65.     Defendants subjected    Plaintiff    to   discrimination   that   affected   a   term,

condition, and/or privilege of her employment.

       66.     Defendants intentionally and unlawfully discriminated against Plaintiff on the basis

of her disability, with Plaintiff’s disability being a motivating factor in Defendants’ decision to

terminate Plaintiff’s employment.

       67.     As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

has been deprived of income, as well as other monetary and non-monetary benefits associated with

Plaintiff’s employment with Defendants.




                                                   12
          Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 13 of 21




          68.    As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

has suffered humiliations, a loss of self-esteem, emotional distress and mental anguish, and other

related compensatory damages.

          69.    Defendants failed to make good faith efforts to establish and enforce policies to

prevent illegal discrimination against its employees, including discrimination based on disability

status.

          70.    Defendants failed to properly train and/or otherwise inform its supervisors and

employees concerning their duties and obligations under the civil rights laws, including the ADA.

          71.    By failing to take prompt and effective remedial action, in effect, Defendants

condoned, ratified, and/or authorized the discrimination against Plaintiff.

          72.    Defendants’ conduct was willful, wanton, and malicious, and showed complete

indifference to or conscious disregard for the rights of others, including Plaintiff, thus justifying an

award of punitive damages in an amount sufficient to punish Defendants or to deter Defendants

from like conduct in the future.

          73.    Plaintiff is entitled to recover from Defendants reasonable attorneys’ fees and court

costs.

          WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants for such damages, actual, nominal, and punitive as are fair and reasonable, for

her reasonable attorney’s fees and costs incurred herein, for interest as allowed by law, and for

such other and further legal and equitable relief as this Court deems just and proper.

                                             COUNT II

                       Violation under 42 U.S.C. 12101 et seq. - Retaliation
          74.    The above paragraphs are incorporated as though fully set forth herein.




                                                  13
       Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 14 of 21




       75.     Plaintiff is a member of a class of persons protected by the ADA, 42 U.S.C. §12101

et seq. by virtue of her status as a person with a disability or perceived disability.

       76.     At all relevant times herein, Plaintiff was qualified for her position of employment

with Defendants and performed the duties and responsibilities of her job satisfactorily.

       77.     While Plaintiff was working for Defendants, she participated in the statutorily

protected activity of requesting and utilizing accommodations based on her disability, and by

opposing discriminatory practices by complaining to Defendants about discrimination,

harassment, and disparate treatment based on her membership in a protected class. Therefore,

Plaintiff was a covered individual.

       78.     Defendants became aware of Plaintiff’s opposition to the unlawful discrimination

when Plaintiff complained to management both orally and in writing. Defendants were also aware

of Plaintiff’s request for and use of accommodations for Plaintiff’s disability. As such, Defendants

were aware of Plaintiff’s protected activity and opposition to illegal practices.

       79.     After Plaintiff engaged in such statutorily protected activity, Defendants retaliated

against her for exercising her protected rights by terminating Plaintiff’s employment and later

challenging her unemployment claim when UHG did not challenge the unemployment claims of

other non-disabled individuals terminated for attendance.

       80.     As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

has been deprived of income, as well as other monetary and non-monetary benefits associated with

Plaintiff’s employment with Defendants.

       81.     As a direct and proximate result of Defendants’ actions and/or inactions, Plaintiff

has suffered humiliation, a loss of self-esteem, emotional distress and mental anguish, and other

related damages.




                                                  14
         Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 15 of 21




          82.    Defendants failed to make good faith efforts to establish and enforce policies to

prevent illegal discrimination and retaliation against its employees, including retaliation based on

her complaints of discrimination.

          83.    Defendants failed to properly train and/or otherwise inform their supervisors and

employees concerning their duties and obligations under the civil rights laws, including the ADA.

          84.    By failing to take prompt and effective remedial action, Defendants effectively

condoned, ratified, and/or authorized the discrimination, harassment, and retaliation against

Plaintiff.

          85.    Defendants’ conduct was willful, wanton, and malicious, and showed complete

indifference to or conscious disregard for the rights of others, including Plaintiff, thus justifying

an award of punitive damages in an amount sufficient to punish Defendants or to deter Defendants

from like conduct in the future.

          86.    Plaintiff is entitled to recover from Defendants reasonable attorney’s fees and court

costs.

          WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendants for such damages, actual, nominal, and punitive as are fair and reasonable, for her

reasonable attorney’s fees and costs incurred herein, for interest as allowed by law, and for such

other and further legal and equitable relief as this Court deems just and proper.

                                              COUNT III
         29 U.S.C. § 2601, et seq. - Violation of the Family and Medical Leave Act of 1993

          87.    The above paragraphs are incorporated as though fully set forth herein.

          88.    At all relevant times, Plaintiff was employed for at least twelve months by UHG,

the employer to whom leave was requested, and was employed for at least 1,250 hours of service

with UHG during the twelve-month period immediately preceding her requested leave, and was


                                                  15
      Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 16 of 21




therefore an “eligible employee” as that term is defined under the Family and Medical Leave Act

of 1993 (“FMLA”), 29 U.S.C. § 2611(2).

       89.     At   least   fifty   employees   were    employed    within    seventy-five   miles

of UHG’s worksite where Plaintiff worked.

       90.     At all relevant times, UHG was engaged in commerce or in any industry or activity

affecting commerce, and employed fifty or more employees for each working day during each of

twenty or more calendar workweeks in the current or preceding calendar year, and was therefore

an “employer” as that term is defined by the FMLA, 29 U.S.C. § 2611(4)(A)(i).

       91.     Plaintiff was an eligible employee for FMLA leave; Defendants were employers

under the FMLA; Plaintiff was entitled to leave under the FMLA; Plaintiff provided

sufficient notice to Defendants of her intent to take FMLA leave and did take leave pursuant to 29

U.S.C. § 2601, et seq., and 29 U.S.C. § 2612(a) and 29 C.F.R. §825.113 and/or 825.115.

       92.     The FMLA makes it unlawful for any employer to interfere with, restrain, or deny

the exercise of any right provided by the FMLA.

       93.     Throughout her employment, Defendants incorrectly calculated Plaintiff’s FMLA

leave by basing her accrual off of a forty-hour workweek, when the FMLA required Defendants

to base her accrual rate off of her weekly average of hours scheduled over the twelve months prior

to the beginning of the leave period, which in Plaintiff’s case was approximately fifty-five hours.

See 29 C.F.R. § 825.205(b)-(c) (calculation of weekly leave determined on a workweek basis and

where employee averages fifty hours each week, employee is entitled to twelve weeks of leave

consisting of fifty-five hours). Defendants also required Plaintiff to use her FMLA leave hours if

she missed overtime hours. Defendants’ failure to credit her for overtime hours worked while at




                                                16
         Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 17 of 21




the same time penalizing her for overtime hours missed caused Plaintiff to prematurely exceed her

twelve workweek allotment of FMLA leave and to inappropriately accrue attendance violations.

         94.    Defendants wrongfully and illegally interfered with Plaintiff’s federally protected

rights under the FMLA, including her right to leave under the FMLA.

         95.    Defendants discriminated against Plaintiff and fired her for exercising her rights

under the Family Medical Leave Act.

         96.    An eligible employee who takes FMLA leave is protected from harassing or

discriminatory treatment.

         97.    Defendants lacked good faith in their interference with Plaintiff’s rights under the

FMLA and in their treatment of Plaintiff for exercising her rights under the FMLA.

         98.    Plaintiff’s termination under the circumstances set out herein was prohibited by the

FMLA.

         99.    Defendants’ actions against and treatment of Plaintiff were those which a

reasonable employee would have found materially adverse.

         100.   As    a     direct   and   proximate     result   of Defendants’ actions     and/or

inactions, Plaintiff has been deprived of income, as well as other monetary and non-monetary

benefits.

         101.   The actions of Defendants, including their agents and/or employees, in interfering

with Plaintiff’s FMLA and termination of Plaintiff’s employment constitute a willful violation of

the FMLA.

         102.   Plaintiff is entitled to recover from Defendants her reasonable attorneys’ fees and

costs.




                                                 17
      Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 18 of 21




       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and

against Defendants for such damages, including liquidated damages, which will fully and fairly

compensate her for her injuries and damages, for her reasonable attorneys’ fees and costs incurred

herein, for interest as allowed by law, and for such other and further legal and equitable relief as

the Court deems proper.

                                           COUNT IV
                              29 U.S.C. § 2601, et seq. - Retaliation

       103.    The above paragraphs are incorporated as though fully set forth herein.

       104.    At all relevant times, Plaintiff was employed for at least twelve months by UHG,

the employer to whom leave was requested, and was employed for at least 1,250 hours of service

with UHG during the twelve-month period immediately preceding her requested leave, and was

therefore an “eligible employee” as that term is defined under the Family and Medical Leave Act

of 1993 (“FMLA”), 29 U.S.C. § 2611(2).

       105.    At    least   fifty   employees        were   employed    within    seventy    miles

of UHG’s worksite where Plaintiff worked.

       106.    At all relevant times, UHG was engaged in commerce or in any industry or activity

affecting commerce, and employed fifty or more employees for each working day during each of

twenty or more calendar workweeks in the current or preceding calendar year, and was therefore

an “employer” as that term is defined by the FMLA, 29 U.S.C. § 2611(4)(A)(i).

       107.    Plaintiff was an eligible employee for FMLA leave; Defendants were employers

under the FMLA; Plaintiff was entitled to leave under the FMLA; Plaintiff provided

sufficient notice to Defendants of her intent to take FMLA leave and did take leave pursuant to 29

U.S.C. § 2601, et seq., and 29 U.S.C. § 2612(a) and 29 C.F.R. §825.113 and/or 825.115.




                                                 18
      Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 19 of 21




       108.    The FMLA makes it unlawful for any employer to interfere with, restrain, or deny

the exercise of any right provided by the FMLA.

       109.    Throughout her employment, Defendants incorrectly calculated Plaintiff’s FMLA

leave by basing her accrual off of a forty-hour workweek, when the FMLA required Defendants

to base her accrual rate off of her weekly average of hours scheduled over the twelve months prior

to the beginning of the leave period, which in Plaintiff’s case was approximately fifty-five hours.

See 29 C.F.R. § 825.205(b)-(c) (calculation of weekly leave determined on a workweek basis and

where employee averages fifty-five hours each week over the twelve months prior to the beginning

of the leave period, employee is entitled to twelve weeks of leave consisting of fifty-five hours).

Defendants also required Plaintiff to use her FMLA leave hours if she missed overtime hours.

Defendants’ failure to credit her for overtime hours worked while at the same time penalizing her

for overtime hours missed caused Plaintiff to prematurely exceed her twelve workweek allotment

of FMLA leave and to inappropriately accrue attendance violations.

       110.    Defendants wrongfully and illegally interfered with Plaintiff’s federally protected

rights under the FMLA, including her right to leave under the FMLA.

       111.    An eligible employee who takes FMLA leave is protected from retaliation or other

harassing or discriminatory treatment.

       112.    Plaintiff complained to Defendants about their violations of the FMLA, specifically

questioning how many hours they included in a “workweek” for purposes of the FMLA. In

response, she received inaccurate and evasive information. She was ultimately harassed and

eventually terminated because of her complaints.

       113.    Defendants retaliated against Plaintiff as a result of her complaints about their

violations of the FMLA.




                                                19
         Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 20 of 21




         114.    Defendants lacked good faith in their treatment of Plaintiff for exercising her rights

under the FMLA and for making complaints regarding their calculation of the “workweek” for

purposes of the FMLA.

         115.    Plaintiff’s termination under the circumstances set out herein was prohibited by the

FMLA.

         116.    Defendants’ actions against and treatment of Plaintiff were those which a

reasonable employee would have found materially adverse.

         117.    As     a    direct     and   proximate      result    of Defendants’ actions   and/or

inactions, Plaintiff has been deprived of income, as well as other monetary and non-monetary

benefits.

         118.    Defendants’ retaliatory termination of Plaintiff’s employment constitutes a willful

violation of the FMLA.

         119.    Plaintiff is entitled to recover from Defendants her reasonable attorneys’ fees and

costs.

         WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and

against Defendants for such damages, including liquidated damages, which will fully and fairly

compensate her for her injuries and damages, for her reasonable attorneys’ fees and costs incurred

herein, for interest as allowed by law, and for such other and further legal and equitable relief as

the Court deems proper.

                                      DEMAND FOR JURY TRIAL

         Plaintiff hereby requests a trial by jury of all issues so triable.


                             DESIGNATION OF PLACE OF TRIAL




                                                    20
       Case 2:21-cv-02046-TC-GEB Document 1 Filed 01/28/21 Page 21 of 21




       Plaintiff hereby designates the United States District Court for the District of Kansas

at Kansas City, Kansas as her place of trial.




Dated: January 28, 2021


                                                     Respectfully submitted,


                                                     /s/ Kathryn Rickley
                                                     Kathryn S. Rickley, KS # 23211
                                                     /s/ Matthew Osman
                                                     Matthew E. Osman, KS # 23563
                                                     OSMAN & SMAY LLP
                                                     7111 W. 151st St., #316
                                                     Overland Park, Kansas 66223
                                                     1-913-667-9243 (Phone)
                                                     1-866-470-9243 (Fax)
                                                     krickley@workerwagerights.com
                                                     mosman@workerwagerights.com

                                                     ATTORNEYS FOR PLAINTIFF




                                                21
